United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-1018
                                  ___________

William E. Blakeman,                   *
                                       *
                   Appellant,          * Appeal from the United States
                                       * District Court for the Northern
      v.                               * District of Iowa.
                                       *
Sheriff Leo Kennedy,                   *     [UNPUBLISHED]
                                       *
                   Appellee.           *
                                  ___________

                            Submitted: May 19, 2006
                               Filed: May 23, 2006
                                ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

        Iowa inmate William E. Blakeman appeals the district court’s* adverse grant
of summary judgment in Blakeman's 42 U.S.C. § 1983 action. Having reviewed the
record de novo, see Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000) (standard
of review), we conclude dismissal was proper, see Auman v. United States, 67 F.3d
157, 161-62 (8th Cir. 1995) (appellate court reviews judgments, not opinions, and
may affirm on any ground supported by record regardless of whether counsel urged
it or district court considered it).

      *
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.
       We conclude Blakeman’s recitations are insufficient to demonstrate Kennedy
had personal knowledge of Blakeman needing and not receiving seizure medication.
See Camberos v. Branstad, 73 F.3d 174, 176 (8th Cir. 1995) (general responsibility
for supervising operations of prison is insufficient to establish personal involvement
required to support liability); Fruit v. Norris, 905 F.2d 1147, 1151 (8th Cir. 1990)
(supervisors are not liable for Eighth Amendment claims brought under § 1983 on
respondeat superior theory; supervisors must be personally involved in, deliberately
indifferent to, or tacitly authorize constitutional violation).

       To the extent Blakeman’s complaint can be read to sue Kennedy in his official
capacity, and assuming Kennedy qualifies as a policymaker, we conclude Blakeman
identified no unconstitutional custom or policy which caused him to be denied needed
seizure medication. See Ware v. Jackson County, 150 F.3d 873, 880 (8th Cir. 1998)
(official policy involves deliberate choice to follow course of action made from
various alternatives by official who maintains final authority to establish
governmental policy); Morton v. City of Little Rock, 934 F.2d 180, 182-84 (8th Cir.
1991) (official-capacity claim against individual city official must be based on
existence of city policy or custom causing constitutional violation).

       Finally, we conclude the district court did not abuse its discretion in denying
Blakeman’s initial motion for appointed counsel. The issue of Kennedy’s
involvement was not complex and it was within Blakeman’s knowledge. See Davis
v. Scott, 94 F.3d 444, 447 (8th Cir. 1996) (factors district courts should consider in
deciding whether to appoint counsel in civil case include factual and legal complexity
of the case, presence or absence of conflicting testimony, and plaintiff’s ability to
investigate facts and present claim). Accordingly, we affirm.
                       ______________________________




                                         -2-